Title: 1771. Fryday. June 7th.
From: Adams, John
To: 


       Went to the Spring with the Dr. and drank a Glass and an half i.e. a Jill and an half. My Horse was brought very early—my own Mare I shall leave in a very fine Pasture, with Oats for her twice a Day that she may rest and recruit.
       Barrell this Morning at Breakfast entertained Us with an Account of his extravagant Fondness for Fruit. When he lived at New market he could get no fruit but Strawberries, and he used frequently to eat 6 Quarts in a Day. At Boston, in the very hottest of the Weather he breakfasts upon Water Melons—neither Eats nor drinks any Thing else for Breakfast. In the Season of Peaches he buys a Peck, every Morning, and eats more than half of them himself. In short he eats so much fruit in the Season of it that he has very little Inclination to any other Food. He never found any Inconvenience or ill Effect from fruit— enjoys as much Health as any Body. Father Dana is immoderately fond of fruit, and from several other Instances one would conclude it very wholsome.
       Rode to Somers, over a very high large Mountain which the People here call Chesnut Hill. It is 5 miles over, very bad Road, very high Land. It is one of a Range of great Mountains, which runs North and South Parallell with Connecticutt River, about 10 miles to the East of it, as another similar Range runs on the Western Side of it. There is a Mountain which they call the bald Mountain which you pass by as you cross Chesnutt hill, much higher from whence you can see the great River, and many of the great Turns upon it, as they say.—Dined at Kibbys, met People going over to the Spring.
       In Kibbys Barr Room in a little Shelf within the Barr, I spied 2 Books. I asked what they were. He said every Man his own Lawyer, and Gilberts Law of Evidence. Upon this I asked some Questions of the People there, and they told me that Kibby was a sort of Lawyer among them—that he pleaded some of their home Cases before Justices and Arbitrators &c. Upon this I told Kibby to purchase a Copy of Blackstones Commentaries.
       Rode from Kibbys over to Enfield, which lies upon Connecticutt River, oated and drank Tea at Peases—a smart House and Landlord truly, well dressed, with his Ruffles &c., and upon Enquiry I found he was the great Man of the Town—their Representative &c. as well as Tavern Keeper, and just returned from the general Assembly at Hartford.—Somers and Enfield are upon a Levell, a fine Champaign Country. Suffield lies over the River on the West Side of it.
       Rode along the great River to Windsor, and put up at Bissalls—i.e. in East Windsor, for the Town of Windsor it seems lies on the West Side of the River.
       The People in this Part of Connecticutt, make Potash, and raise a great Number of Colts, which they send to the West Indies, and barter away for Rum &c. They trade with Boston and New York but most to New York. They say there is a much greater Demand for Flaxseed of which they raise a great deal, at N. York, than there is at Boston, and they get a better Price for it. Kibby at Somers keeps a Shop, and sells W. India goods and English Trinketts, keeps a Tavern, and petty foggs it.
       At Enfield you come into the great Road upon Connecticutt River, which runs back to Springfield, Deerfield, Northampton &c. North-ward and down to Windsor and Hartford, Weathersfield and Middleton, Southward.
       
       The Soil as far as I have ridden upon the River if I may judge by the Road is dry and sandy. But the Road is 3/4 of a mile from the River and the intervale Land lies between.
       I begin to grow weary of this idle, romantic Jaunt. I believe it would have been as well to have staid in my own Country and amused myself with my farm, and rode to Boston every day. I shall not suddenly take such a Ramble again, merely for my Health. I want to see my Wife, my Children, my Farm, my Horse, Oxen, Cows, Walls, Fences, Workmen, Office, Books, and Clerks. I want to hear the News, and Politicks of the Day. But here I am, at Bissills in Windsor, hearing my Landlord read a Chapter in the Kitchen and go to Prayers with his Family, in the genuine Tone of a Puritan.
      